FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2022

                                    No. 04-22-00472-CV

                        Jonathan EADES and Saint Mary’s Hall, Inc.,
                                      Appellants

                                              v.

Jane DOE 1; M.D.L., Individually and as Next Friend of John Doe 1, a Minor; V.S., Individually
                     and as Next Friend of Jane Doe 2; and John Doe 2,
                                         Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2022-CI-00552
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
    The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. The Appellant's Brief is due by November 7, 2022.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court